Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
	This communication is in response to the after final amendment of 1/13/2021.  All changes made to the Claims have been entered.  Accordingly, Claims 1-4, 7, 11-13, 20-23, 26, 30-34, 42-43 are currently pending in the application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ronald Gordon on 1/15/2021.

The application has been amended as follows: 
	
2.	-Claim 7, lines 2, the phrase "configuring the local area access node operate according" has been changed to -- configuring the local area access node to operate according --.




Allowable Subject Matter
4.         Claims 1-4, 7, 11-13, 20-23, 26, 30-34, 42-43 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 
5.	1 and 20 are allowable over the prior art of record since the cited references taken individually or in combination fail to particularly disclose receiving, from a network, a detection message indicating how to detect at least one user device fulfilling a predetermined criteria, when the local area access node is hidden from the at least one user node; detecting at least one user device fulfilling the predetermined criteria based on the detection message; and upon detecting at least one user device, indicating an identifier of the at least one user device fulfilling the predetermined criteria to the network so that the network is able to configure the user device to perform the broadcast based network access. It is noted that the closest prior art, Lee et al. (US 9872267), in view of Eckert et al. (US 2009/0170441), in further view of Chin et al. (US 5617421), discloses a scheme for a UE to receive D2D broadcast information, particularly, in case that a D2D Tx UE, which transmits the D2D broadcast information and a D2D Rx UE belong to different cells 
6. 	33 are allowable over the prior art of record since the cited references taken individually or in combination fail to particularly disclose activate a broadcast based network access mode and wherein the broadcast transmission includes an indication of a large area base station, with which the user device has a radio resource control connection, as a target network element of the broadcast transmission and an identifier to be used as a source identifier of the uplink data; and control reception of broadcast downlink data, as a response to the broadcast transmission of uplink data from the at least one local area access node, wherein the at least one local area access node has received the downlink data from the network, and wherein the broadcast downlink data includes a target user device identifier of the downlink data. It is noted that the closest prior art, Lee et al. (US 9872267), in view of Eckert et al. (US 2009/0170441), in further view of Chin et al. (US 5617421), discloses a scheme for a UE to receive D2D broadcast information, particularly, in case that a D2D Tx UE, which transmits the D2D broadcast information and a D2D Rx UE belong to different cells served by eNBs. However the stated prior art fails to disclose or render obvious to the above underline limitations as claimed.

7.  	43 are allowable over the prior art of record since the cited references taken individually or in combination fail to particularly disclose upon detecting at least one user device fulfilling a predetermined criterion, indicating an identifier of the at least one user device fulfilling the predetermined criterion to the network so that the network is able to configure the user device to perform the broadcast based network access in response to the user device fulfilling the predetermined criterion. It is noted that the closest prior art, Lee et al. (US 9872267), in view of Eckert et al. (US 2009/0170441), in further view of Chin et al. (US 5617421), discloses a scheme for a UE to receive D2D broadcast information, particularly, in case that a D2D Tx UE, which transmits the D2D broadcast information and a D2D Rx UE belong to different cells served by eNBs. However the stated prior art fails to disclose or render obvious to the above underline limitations as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NGUYEN H NGO/Examiner, Art Unit 2473